Beasley, Judge,
concurring specially.
I concur fully in each division except Division 4. The reason it was not error to refuse to give to the jury defendant’s Request to Charge No. 1 is that it presented to the jury a question which is reserved to the court itself. The reason is not, as the majority opinion rules, that the charge was unnecessary because the court properly charged on resolving issues of credibility.
Defendant sought to have the jury decide the reliability of the children’s out-of-court statements. That issue concerns the admissibility of evidence and is not directed to its credibility or weight. Both cases cited by defendant in making his request, and by the majority in its opinion, illustrate this. Williams v. State, 204 Ga. App. 878, 879 (3) (420 SE2d 781) (1992), and Gregg v. State, 201 Ga. App. 238, 239 (3) (411 SE2d 65) (1991), examine whether the trial court erred in allowing the admission of the evidence for the jury to consider.
This is a threshold matter, and thus it would not be proper to require the jury to resolve it. The court must decide if the jury should have the evidence in the first place. That is precisely what the statute says: a child’s statement about sexual contact or physical abuse “is admissible . . . if . . . the court finds that the circumstances of *585the statement provide sufficient indicia of reliability.” OCGA § 24-3-16.
Decided February 13, 1998.
James A. Yancey, Jr., for appellant.
Stephen D. Kelley, District Attorney, Margaret L. Knight, Assistant District Attorney, for appellee.